   Case 2:19-cv-12272-GGG-DMD Document 20 Filed 01/31/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

RUFUS JOHNSON, ET AL.                                               CIVIL ACTION

VERSUS                                                                 NO: 19-12272

NEW ORLEANS CITY                                                     SECTION: T(3)



                                       ORDER

    IT IS ORDERED that the oral hearing set for February 5, 2020 is hereby CANCELLED.

    New Orleans, Louisiana, on this 31st day of January, 2020.




                                                 GREG GERARD GUIDRY
                                               UNITED STATES DISTRICT JUDGE
